Before this Court was an appeal from a July 13, 2006 decision of the Rhode Island Board of Regents for Elementary and Secondary Education ("Regents"). The Regents Decision affirmed (1) the termination of appellant from his position as a teacher in the Providence School Department and (2) the annulment of his teaching certificate. This case arises out of a classroom incident in which Mr. Dame closed a classroom door, the door contacted a student in the doorway, and the student suffered a laceration to his head.
In order to dismiss a teacher or to annul his teaching certificate, there must be "cause." See G.L. 1956 § 16-11-4; § 16-13-4. The Hearing Officer found that Mr. Dame used profanity, inappropriately slammed a door into Student H, and induced that student to falsely report the cause of the accident. Although the testimony conflicted in some respects, the Court found that the conclusions of the Hearing Officer were based upon her determinations of the credibility of witnesses and were owed deference. Therefore, the conclusion that "cause" existed was not clearly erroneous.
The appellant also argues that the various officials should have imposed lesser sanctions upon him. However, the findings of fact were significant in this case and reasonably called into question whether future students are safe in appellant's care. Therefore, the decisions to dismiss and annul were not abuses of discretion.
 *Page 1